Citation Nr: 0322875	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for seborrheic 
dermatitis with blepharitis, currently rated as 10 percent 
disabling.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran retired from active duty with the United States 
Army in August 1985 after over 21 years of service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an July 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in Waco, 
Texas which denied entitlement to the benefit sought on 
appeal.  

The veteran was notified by the Board in March 2003 of a 
change in the law that might affect his increased rating 
claim.  He was given 60 days to submit additional evidence or 
argument on this issue.  No additional correspondence was 
received within this 60 day period.

The Board undertook additional development of the evidence in 
this case in April 2003 pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
a VA examination report was added to the veteran's VA claims 
folder in August 2003.  


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the agency of 
original jurisdiction (AOJ).

As noted in the Introduction, in April 2003 the Board 
undertook additional development of the evidence in this case 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  
As a result of the development action, a June 2002 
examination report was added to the record on appeal.  
Additionally, as noted above, private medical records have 
also been added to the file since the most recent VA 
adjudication.

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which was decided on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the AOJ for initial consideration.

Accordingly, this case must be remanded to Veterans Benefits 
Administration (VBA) so that VBA may consider the additional 
evidence noted above.  Under these circumstances, it would 
potentially be prejudicial to the claimant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board notes that it directed in its April 
2003 development action that the veteran undergo a 
dermatologic examination to show the nature and extent of his 
service-connected skin disability, with the resulting report 
to include a description of the extent of the veteran's skin 
disability in percentage of the entire body and percentage of 
exposed areas affected, in accordance with the language of 
Diagnostic Code 7806 effective August 30, 2002.  While a 
dermatologic examination was conducted in June 2003, the 
percentage description requested above was not provided.  
Consequently, a remand is also warranted for additional 
development of the medical evidence.  

Consequently, the case is REMANDED to VBA for the following 
actions:

1.	VBA should return the claims file to D.B., M.D., 
the physician	
who examined the veteran in June 2003, so that Dr. 
B. can provide a description of the extent of the 
veteran's skin disability in percentage of the 
entire body and percentage of exposed areas 
affected that was present in June 2003, in 
accordance with the language of Diagnostic Code 
7806 effective August 30, 2002.  If Dr. B. is 
unable to provide an accurate percentage without 
reexamining the veteran, arrangements should be 
made to obtain another dermatologic examination of 
the veteran's service-connected skin disability in 
which skin findings should be reported in detail 
and must include a description of the extent of the 
veteran's skin disability in percentage of the 
entire body and percentage of exposed areas 
affected, in accordance with the language of 
Diagnostic Code 7806 effective August 30, 2002.  If 
Dr. B. is not available, the file should be 
referred to another VA physician so that the 
requested evidentiary development may be 
accomplished.

2.  After the above action has been 
completed, VBA should readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for service-
connected skin disability, taking into 
consideration any and all evidence which 
has been added to the record since the 
last adjudicative action, as well as 
recent changes to the schedular criteria.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



